PER CURIAM.
Pursuant to rule 11.08 of The Florida Bar Integration Rule, S. David Jaffe petitions this Court for leave to resign from The Florida Bar without leave to apply for reinstatement permanently. Jaffe states that he was charged in a four-count indictment with violating federal law, including violating the travel act, causing the proceeds of an unlawful activity to be transferred outside the United States, conspiring to import cocaine, and conspiring to possess cocaine with the intent to distribute. In a negotiated plea, Jaffe pleaded guilty to violating the travel act, which constitutes a felony conviction. He was sentenced to five years’ probation, given a $10,000 fine, and required to perform three hundred hours of community service each year for five years. The Florida Bar has no objection and recommends that Jaffe be permitted to permanently resign from The Florida Bar. We grant the petition for leave to resign without leave to apply for reinstatement permanently.
It is so ordered.
ADKINS, Acting C.J., and OVERTON, MCDONALD, EHRLICH and SHAW, JJ., concur.